 175311 NLRB No. 24DUNHAM'S ATHLEISURE CORP.1In the absence of exceptions, we adopt pro forma the hearing of-ficer's recommendations that the challenges to the ballots of Michael
Heishman and LaShanna Thurman be sustained, and that the chal-
lenges to the ballots of Derek Badrak, Rosemary Chudick, Kim
Cinco, Jennifer Courter, Jennifer Florkowski, Matthew Giertych, An-
thony Guziel, Mary Heimiller, Michael Highsmith, Marlow Horton,Lori LaFleur, Amy Matusz, Latrice McCoy, Karyn Nagy, John
Notaro, Jeffrey Oltersdorf, Jennifer Reilly, Maryka Richards, David
Riemenschneider, Nyna Springer, Jeffrey Stewart, Craig Wilsher,
Mary Zdunowski, Michael Moore, Timothy Woodhull, Chris
Korhonen, John Pepera, Saundra Halliwell, Alice Pickhardt, Melissa
Schrader, Denise Koss, and Jeff Koras be overruled.2Member Devaney would overrule the challenge to Romain's bal-lot for the reasons set forth by the hearing officer.Dunham's Athleisure Corporation and Local No.51, International Brotherhood of Teamsters,
AFL±CIO, Petitioner. Case 7±RC±19736May 24, 1993DECISION AND DIRECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board, by a three-member panel, has considered determinative challenges
in an election held February 6 and 8, 1992, and the
hearing officer's report recommending disposition of
them. The election was conducted pursuant to a Stipu-
lated Election Agreement. The tally of ballots shows
64 for and 36 against the Petitioner, with 40 chal-
lenged ballots.The Board has reviewed the record in light of theexceptions and brief, and has decided to adopt the
hearing officer's findings and recommendations,1ex-cept with regard to the challenge to the ballot of em-
ployee Jeff Romain.1. Romain's ballot was challenged by the Boardagent on the basis that he voted during the incorrect
voting period. It is undisputed that the parties agreed
in a rider to their Stipulated Election Agreement to
conduct two voting sessionsÐone on Thursday, Feb-
ruary 6, 1992, for eligible voters working the weekday
shift, and a second session on Saturday, February 8,
1992, for eligible voters scheduled to work the
Saturday/Sunday shift. Both the rider and an addendum
to the official notice of election posted at the Employ-
er's facility stated:It is understood that the Saturday voting periodwill be reserved only for those eligible voters who
work the Saturday/Sunday work shift. All other
voters will be challenged by the Board Agent. It
is understood that the Employer will provide a
separate voter list for the Saturday voting period.
Eligible voters not working the Saturday/Sunday
work shift shall vote during the Thursday voting
period.Although notscheduled towork theSaturday/-
Sunday shift, Romain attempted to vote during the Sat-
urday voting session. His ballot was challenged by theBoard agent. At the hearing, the parties stipulated thatRomain voted on the wrong day and that his ballot
should not be counted. The parties also stipulated that
Romain was employed by the Employer on the elec-
tion date and eligibility date, and that he performed
bargaining unit work.The hearing officer refused to honor the parties'stipulation to sustain the challenge to Romain's ballot
and found Romain to be an eligible voter. The hearing
officer relied on Vent Control, Inc. of Ohio, 126NLRB 1134, 1135 (1960), in which the Board refused
to honor the parties' stipulation to include an individ-
ual in the unit when the record revealed that he was
a supervisor as defined in the Act. The hearing officer
noted that Romain was included on the master eligi-
bility list and, although the election arrangements pro-
vided for multiple voting sessions, nothing in the elec-
tion agreements per se indicated that an employee
would be denied the right to vote because he or she
cast a ballot at the wrong time.We disagree with the hearing officer. Unlike in VentControl, the parties' stipulation here to sustain thechallenge to Romain's ballot is supported by record
evidence and does not contravene any statutory provi-
sion or established Board policy. The parties' Stipu-
lated Election Agreement plainly states that only eligi-
ble voters working the weekend shift are permitted to
vote on Saturday and that all other eligible voters shall
vote on Thursday. These voting arrangements were
clearly communicated to the voters in the addendum to
the notice of election. Romain failed to vote during his
scheduled voting period on Thursday through no fault
of any party. Under these circumstances, we will honor
the parties' election agreement and their stipulation at
the hearing to sustain the challenge to Romain's bal-
lot.22. The ballots of employees Michael Hannigan andDonald McCormick were challenged by the Petitioner
on the basis that they are ``co-op students,'' a classi-
fication specifically excluded from the unit. At the
hearing, however, the parties stipulated to the exclu-sion of Hannigan and McCormick on another ground,
i.e., that they are ``casual employees'' who do not
work a sufficient number of hours to share a commu-
nity of interest with the unit employees. On her review
of the evidence, the hearing officer concluded that the
stipulation was not supported by the record and that,
in fact, these two employees worked as many hours as
other regular part-time employees included in the unit.
Accordingly, the hearing officer rejected the parties'
stipulation and found that Hannigan and McCormick
are eligible voters.Contrary to our dissenting colleague, we find thatthe hearing officer's rejection of the stipulation is in 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Our dissenting colleague also claims that the parties' agreementat the hearing may have led them to refrain from presenting further
evidence concerning the status of Hannigan and McCormick. How-
ever, inasmuch as the Employer makes no such argument in its brief,
we do not regard our dissenting colleague's contention as properly
before us for consideration. Compare Red Lion, 301 NLRB 33(1991), in which our dissenting colleague participated, where the
Board affirmed a hearing officer's rejection of a stipulation that had
no factual basis, but in view of the union's argument that it had been
denied ``due process,'' permitted the parties to proffer supplemental
evidence on the eligibility of the voters in question.accordance with Board precedent. More than 30 yearsago, the Board stated that ``[i]n the interest of expedi-
tious handling of representation cases in general, the
Board has a well-established policy of holding parties
to a stipulation ... which on its face and on the basis

of the facts developed at the hearing does not con-
travene any Board policy or statutory proscription.''
Cruis Along Boats, 128 NLRB 1019, 1020 (1960). Asour dissenting colleague concedes, here ``the facts de-
veloped at the hearing'' show that Hannigan and
McCormick worked approximately the same number of
hours as other part-time employees found to be eligible
to vote in the election. In these circumstances, to ac-
cept the parties' stipulation ``would contravene estab-
lished Board policy towards regular part-time employ-
ees.'' Cabrillo Lanes, 202 NLRB 921, 923 fn. 12(1973) (Board rejected an employer-union agreement
to exclude three employees where the record showed
that they, like two other employees, were eligible to
vote as regular part-time employees).Unlike our dissenting colleague, we are unwilling tooverlook the evidence in the record establishing that
Hannigan and McCormick are regular part-time em-
ployees and rely instead on sheer speculation that evi-
dence outside the record ``may'' exist ``suggesting''
that they are casual employees.3In sum, while weshare our dissenting colleague's belief in the impor-
tance of stipulations in the Board's election proce-
dures, we are not willing to go so far as to knowingly
allow eligible regular part-time employees to be
disenfranchised by the parties' unfounded stipulations.
Accordingly, we adopt the hearing officer's rec-
ommendation that the challenges to the ballots of
Hannigan and McCormick be overruled.3. The hearing officer found that Jennifer Geach andKathleen White are ineligible to vote because they are
office clerical employees, a classification specifically
excluded from the stipulated unit. Geach is primarily
responsible for recording hours worked into the com-
puter system, compiling a timekeeping report, disburs-
ing supplies, greeting suppliers and vendors, taking
telephone messages, receiving and delivering mail, and
typing general correspondence and memos for manage-
ment. White is responsible for maintaining time
records, issuing reports from this information, transmit-
ting payroll documents to corporate headquarters, ad-ministering benefits, and processing employee requestsfor vacations, leaves of absence, and schedule changes.The hearing officer found that although Geach andWhite are ``sporadically'' called on to perform work in
the warehouse such as recording annual inventory,
their primary duties are not related to the production
process or integrated with and necessary to the smooth
functioning of the warehouse. She noted that clerical
employees such as Geach and White who are respon-
sible for general office operations, including billing,
payroll, phone, mail, and are not involved in the order-
filling process, are customarily found to be office
clericals and are not included in warehouse units.In its exceptions, the Employer contends that thehearing officer's exclusion of Geach and White from
the unit is erroneous because they are plant clericals
who spend approximately 50 percent of their time
maintaining time records on hourly associates, citing
J.Ray McDermott & Co
., 240 NLRB 864, 869 (1979).The Employer asserts that in performing their
timekeeping functions, these employees must resolve
any discrepancies with the hourly associates. The Em-
ployer further contends that Geach's preparation of
bills of lading constitutes participation in the order-fill-
ing process.Contrary to the Employer's assertion, White crediblytestified that she spends 100 percent of her time per-
forming paperwork and timekeeping functions in the
front office area. Geach also testified that in typing the
bills of lading, she describes every shipment generi-
cally as ``assorted sporting goods,'' regardless of the
specific items contained in the shipment. Thus, this
task does not require her to enter the warehouse or
seek information from warehouse employees. The lim-
ited contact that Geach and White have with the ware-
house employees distinguishes this case from J.Ray
McDermott & Co., in which the plant clericals spent75 percent of their time in the field offices where they
worked directly or indirectly with production employ-
ees, including the resolution of timekeeping mistakes,
taking calls from employees who are not coming to
work, billing customers for rental work, and meeting
with newly hired and fired employees. Accordingly,
we adopt the hearing officer's recommendation that the
challenges to the ballots of Geach and White be sus-
tained.DIRECTIONThe Regional Director for Region 7 shall, within 14days from the date of this decision, open and count the
ballots of Michael Hannigan, Donald McCormick,
Derek Badrak, Rosemary Chudick, Kim Cinco, Jen-
nifer Courter, Jennifer Florkowski, Matthew Giertych,
Anthony Guziel, Mary Heimiller, Michael Highsmith,
Marlow Horton, Lori LaFleur, Amy Matusz, Latrice
McCoy, Karyn Nagy, John Notaro, Jeffrey Oltersdorf, 177DUNHAM'S ATHLEISURE CORP.4We note that the ballot of Judy Brennan was not considered bythe hearing officer because her eligibility to vote will be determined
by the outcome of Case 7±CA±32774(1). Similarly, the Employer's
``conditional'' objections were not considered because, pursuant to
the Acting Regional Director's Order dated March 20, 1992, these
matters shall be resolved subsequent to the issuance of the revised
tally of ballots.1As the parties had no reason to know that their stipulation wouldnot be honored, they had no reason to explain in detail, or present
further evidence regarding, the status of Hannigan and McCormick.In my colleagues' view, the Board should not consider this factorbecause no party has explicitly complained that reliance on the stipu-
lation led it to refrain from offering evidence. But, in my view,
when a party contends that it has been prejudiced by a hearing offi-
cer's posthearing rejection of a stipulation, that party is suggesting
that it would have proceeded differently had it been able to foretell
the hearing officer's action. Indeed, in Cabrillo Lanes, 202 NLRB921, 923 fn. 12 (1973), a case noted by my colleagues as one where
the Board refused to accept the parties' agreement regarding voter
eligibility, the hearing officerÐduring the hearingÐrefused to accept
the agreement, thereby alerting the parties that the agreement might
not be honored. That is not comparable to declining to honor a stipu-
lation that has been accepted.2I am certainly not persuaded by the hearing officer's reliance onVent Control, Inc. of Ohio, 126 NLRB 1134 (1960). In that case,the Board, despite the parties' stipulation to the contrary, excluded
a supervisor from voting eligibility. Supervisors are explicitly ex-
cluded from coverage by the Act. An issue of statutory exclusion is
substantially different from an issue of whether individuals worked
sufficient hours to be eligible to vote in an election.Similarly, in Red Lion, 301 NLRB 33 (1991), cited by my col-leagues, at issue was whether certain alleged supervisors were eligi-
ble to vote and thus the Board properly adopted a hearing officer's
rejection of a stipulation with no factual basis.Jennifer Reilly, Maryka Richards, DavidRiemenschneider, Nyna Springer, Jeffrey Stewart,
Craig Wilsher, Mary Zdunowski, Michael Moore, Tim-
othy Woodhull, Chris Korhonen, John Pepera, Saundra
Halliwell, Alice Pickhardt, Melissa Schrader, Denise
Koss, and Jeff Koras. The Regional Director shall pre-
pare, issue, and serve on the parties a revised tally of
ballots and shall take further appropriate action.4MEMBEROVIATT, concurring in part and dissenting inpart.I would honor all the parties' stipulations here re-garding voter eligibility. In this case, there were a sig-
nificant number of challenged ballots. To reduce the
issues to be litigated, at the hearing the parties stipu-
lated that voters Michael Hannigan and Donald
McCormick should be excluded as casual employees
and that voter Jeff Romain should be excluded because
he did not vote during the voting period specified for
employees on his shift. Despite the stipulation, the
hearing officer found that the evidence supported the
inclusion of Hannigan and McCormick in the unit and
allowed Romain to vote. I join in sustaining the chal-
lenge to Romain's vote. Unlike my colleagues and the
hearing officer, however, I would also honor the par-
ties' stipulation regarding Hannigan and McCormick.The Board's policy must be to encourage and fosteragreement among the parties regarding voter eligibility.
Needless litigation must be avoided and discouraged.
Certainly, if the parties for arbitrary and invidious rea-
sons or in contravention of the statute agree to dis-
enfranchise a voter or voters, I would refuse to honor
the resulting stipulation. But I cannot conclude that
that is the case here.The parties agreed that voters Hannigan and McCor-mick were ineligible as casual employees. In refusingto honor the stipulation in her decision, the hearing of-ficer, based on the record evidence, concluded that
these two voters worked sufficient hours to be deemed
regular part-time employees eligible to vote in the
election. Although I do not quarrel with this reading
of the evidence that is in the record, I cannot reject the
parties' agreement as arbitrary and invidious. The par-
ties may have had records before themÐi.e., other
than the payroll records in evidenceÐsuggesting that
these voters were casual employees. I do not know ex-
actly what prompted the parties' stipulation,1but I seeno basis for finding the stipulation improper.2A re-fusal in these circumstances to honor the parties' stipu-
lation will discourage parties from entering into stipu-
lations and will undermine the entire process that en-
courages parties to resolve issues expeditiously and
without litigation.